DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 17 are objected to because of the following informalities: claim 7 recites “an scatterer” which is intended to be “a scatterer”.  Claim 17, line 7, recites “a fist mixer” which is intended to be “a first mixer”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for adjusting….” in claim 17, line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (e.g. self-interference correction circuit; specification, ¶ 23) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 6-7, 10, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al (US 2017/0,104,506; hereinafter Liu).
Regarding claim 1, Liu disclose an in-band full-duplex transceiver with self-interference cancellation (fig. 1), comprising: 

a digital-to-analog converter (DAC) configured to convert the adjusted digital baseband signal into an analog self-interference cancellation signal (¶ 8); 
a mixer (Up-conversion circuit) configured to up-convert the analog self-interference cancellation signal in frequency into an up-converted analog self-interference cancellation signal (¶ 8); and 
a self-interference cancellation adder (self-interference cancellation adder circuit next to Down-conversion circuit in fig. 1) configured to add the up-converted analog self-interference cancellation signal (output signal of Up-conversion circuit) with a received analog signal (radio frequency receive signal in the analog domain) to form a self-interference-cancelled signal (output signal of adder next to Down-conversion circuit) (¶ 8; fig. 1).  Liu (fig. 1) do not explicitly disclose the self-interference correction circuit vary a phase and magnitude of a digital baseband signal.  Liu (fig. 4 & 5) disclose a self-interference reconstruction module (150) that vary a phase and magnitude of a digital reference signal (¶ 157, 158, 160, 163).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to perform amplitude and phase adjustment on a delay signal of the digital baseband 
Regarding claim 6, Liu disclose the in-band full-duplex transceiver of claim 1, wherein the self-interference correction circuit is configured to vary the phase and the magnitude of the digital baseband signal to form the adjusted digital baseband signal to account for a corresponding phase and a magnitude of a self-interference leakage path in the in-band-full-duplex transceiver (leakage path from scatterers; ¶ 7).
Regarding claim 7, Liu disclose the in-band full-duplex transceiver of claim 6, wherein the self-interference leakage path comprises an over-the-air direct leakage path, a leakage path including an scatterer external to the in-band full-duplex transceiver; and an on-chip direct leakage path (scatterers around the full duplex device; ¶ 7). 
Regarding claim 10, Liu disclose a method of reducing a self-interference in an in-band full-duplex transceiver (fig. 1), comprising: 
adjusting a phase and a magnitude of a digital baseband signal to form an adjusted digital baseband signal to account for a leakage magnitude and a leakage phase in a leakage signal (inherently adjusting phase and magnitude of digital baseband reference signal from a transmit end based on self-interference channel estimation to output a reconstructed baseband digital self-interference signal to account for a leakage signal from nearby scatterers) (¶s 7, 8); 
 digital-to-analog converting (via DAC) the adjusted digital baseband signal into an analog self-interference cancellation signal (¶ 8); 

and adding the up-converted analog self-interference cancellation signal (via self-interference cancellation adder circuit next to Down-conversion circuit in fig. 1) with a received signal (radio frequency received signal) to form a self-interference-cancelled received analog signal (output signal of adder) in which the leakage signal is substantially cancelled (¶ 8).  Liu (fig. 1) do not explicitly disclose adjusting a phase and magnitude of a digital baseband signal to form an adjusted digital baseband signal to account for a leakage magnitude and a leakage phase in a leakage signal.  Liu (figs. 4 & 5) disclose adjusting a phase and magnitude of a digital reference signal to form an adjusted digital baseband signal to account for a leakage magnitude and a leakage phase in a leakage signal (¶ 157, 158, 160, 163).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to perform amplitude and phase adjustment on a delay signal of the digital baseband reference signal of a type of self-interference component which represent reflected leakage signal from nearby scatterers.
Regarding claim 13, Liu disclose the method of claim 10, further comprising adjusting a delay for the digital baseband signal to further reduce the self-interference in the in-band full-duplex transceiver (¶ 6, 29).
Regarding claim 14, Liu disclose the method of claim 10, wherein the leakage signal is a leakage signal from an over-the-air direct leakage path for the in-band full-duplex transceiver (¶ 7).

Regarding claim 16, Liu disclose the method of claim 10, wherein Liu disclose the leakage signal is a leakage signal from an on-chip leakage path in the in-band full-duplex transceiver such as the digital signal from the received path to the self-interference channel estimation module (fig. 1; ¶ 8).  Liu do not explicitly disclose the leakage signal is a leakage signal from an on-chip leakage path in the in-band full-duplex transceiver.  However, the examiner takes official notice that the leakage signal is a leakage signal from an on-chip leakage path in the in-band full-duplex transceiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have leakage within the transceiver chip from the receiver to the transmitter.
Regarding claim 17, Liu disclose an in-band full-duplex transceiver having a self-interference leakage path (fig. 1), comprising: 
means for adjusting a phase and a magnitude of a digital baseband signal to form an adjusted digital baseband signal (a self-interference signal reconstruction module inherently varying phase and magnitude of digital baseband reference signal from a transmit end based on self-interference channel estimation to output a reconstructed baseband digital self-interference signal) (¶s 7, 8); 
a digital-to-analog converter (DAC; fig. 1) configured to convert the adjusted digital baseband signal into an analog self-interference cancellation signal (¶ 8); 

a self-interference cancellation adder (self-interference cancellation adder circuit next to Down-conversion circuit in fig. 1) configured to add the up-converted analog self-interference cancellation signal (output signal of Up-conversion circuit) with a received analog signal (radio frequency receive signal in the analog domain) to form a self-interference-cancelled signal (output signal of adder next to Down-conversion circuit) (¶ 8; fig. 1).  Liu (fig. 1) do not explicitly disclose the self-interference correction circuit vary a phase and magnitude of a digital baseband signal.  Liu (fig. 4 & 5) disclose a self-interference reconstruction module (150) that vary a phase and magnitude of a digital reference signal (¶ 157, 158, 160, 163).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to perform amplitude and phase adjustment on a delay signal of the digital baseband reference signal of a type of self-interference component which represent reflected leakage signal from nearby scatterers.
Regarding claim 18, Liu disclose the in-band full-duplex transceiver of claim 17, further comprising: a second mixer (Down-conversion module; fig. 1) configured to down-convert the self-interference-cancelled signal into a baseband signal (¶ 8).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2017/0,104,506; hereinafter Liu) in view of Midya et al (US 2011/0,051,833).


.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2017/0,104,506; hereinafter Liu) in view of Mirzaei et al (US 2009/0,143,033).
Regarding claim 20, Liu disclose the in-band full-duplex transceiver of claim 17, wherein Liu do not disclose the DAC comprises an in-phase DAC and a quadrature-phase DAC.  In the same field of endeavor, Mirzaei et al disclose a DAC (106) comprises an in-phase DAC (106-I) and a quadrature-phase DAC (106-Q) (¶ 11; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to be able to receive the in phase and quadrature baseband input signal of a complex baseband signal and converting them to analog. 

Allowable Subject Matter
Claims 2-5, 8-9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Liu disclose the in-band full-duplex transceiver of claim 1, wherein the analog self-interference cancellation signal comprises an analog self-
Regarding claim 3, Liu disclose the in-band full-duplex transceiver of claim 2, wherein the cited prior art fails to disclose or suggest the digital baseband signal comprises a digital baseband in-phase signal and digital baseband quadrature-phase signal, and wherein the self-interference correction circuit comprises: a plurality of in-phase self-interference correction circuits each configured to adjust a phase and a magnitude of the digital baseband in-phase signal; and a plurality of quadrature-phase self-interference correction circuits each configured to adjust a phase and a magnitude of the digital baseband quadrature-phase signal.
 	Regarding claim 4, the cited prior art fails to disclose or suggest the in-band full-duplex transceiver of claim 3, further comprising: a first adder to add an output signal from each in-phase self-interference correction circuit to form an adjusted digital 
 	Regarding claim 5, the cited prior art fails to disclose or suggest the in-band full-duplex transceiver of claim 3, further comprising: a radio-frequency mixer configured to down-convert a received radio-frequency signal to form the received analog signal, and wherein the received analog signal is a received intermediate-frequency signal.
Regarding claim 8, the cited prior art fails to disclose or suggest the in-band full-duplex transceiver of claim 2, wherein the self-interference correction circuit comprises an equalizer.
Regarding claim 9, the cited prior art fails to disclose or suggest the in-band full-duplex transceiver of claim 8, further comprising: a distortion circuit configured to distort the adjusted digital baseband signal responsive to non-linearities in a transmit path and in a receive path.
Regarding claim 11, Liu disclose the method of claim 10, wherein the cited prior art fails to disclose or suggest the analog self-interference cancellation signal comprises an analog self-interference cancellation in-phase signal and an analog self-interference cancellation quadrature-phase signal, and wherein frequency shifting the analog self-interference cancellation signal comprises: frequency shifting the analog self-
Regarding claim 12, the cited prior art fails to disclose or suggest the method of claim 11, wherein the adjusting the phase and the magnitude of the digital baseband signal comprises adjusting the digital baseband signal in an equalizer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LANA N LE/Primary Examiner, Art Unit 2648